DETAILED ACTION
Status of Application
1.	The claims 1-12 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 11/20/2018, 09/18/2019, and 03/06/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thebault et al (US 7736554). 
	Regarding claim 1, Thebault et al teaches a fiber reinforced ceramic matrix composite comprising fibers that are SiC fibers in exemplary embodiments (see column 5, lines 35-40) along with a SiC matrix component (see column 3, lines 8-10). The Thebault composite further comprises infiltrated silicon as a matrix component (see Abstract). The Thebault SiC fibers constitute a fibrous body substrate, and the infiltrated silicon is silicon metal or an alloy thereof. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Thebault teaches that the SiC fiber component is coated with a carbon material, but that thereafter the fibers are coated with the aforementioned SiC matrix material so as to prevent any reaction with the infiltrated silicon (see column 6, lines 19-21). As such, there is no free carbon component that can be considered to be part of the matrix, as the silicon and SiC constitute the matrix component with no presence of carbon, reacted or otherwise, therein. 
7.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMurtry et al (US 5296311).
	Regarding claim 9, McMurtry et al teaches a silicon carbide matrix/silicon carbide fiber composite (see Abstract), prepared by a process of preparing a SiC fiber green body (fibrous body substrate), infiltrating said body with a slurry of SiC powder, and thereafter infiltrating the resultant cast with molten silicon (see columns 5-6, lines 54-9). Each limitation of instant claim 9 is therefore met by the McMurtry teachings, and the claim is anticipated by the prior art of record.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thebault et al (US 7736554).
	Regarding claims 5-6, Thebault et al teaches that the silicon alloy can be a binary alloy with titanium (see claim 11). Selection of titanium by one of ordinary skill in the art from the small and finite list of alloys presented by Thebault would be a matter of routine optimization and experimentation. As such, each limitation of instant claims 5-6 is met by the teachings of Thebault, and the claims are obvious and not patentably distinct over the prior art of record. 
11.	Claims 3-4, 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thebault et al (US 7736554) in view of Landwehr (US 2016/0159698).
	Regarding claims 3-4, Thebault teaches that the infiltrating silicon component can be a binary alloy of silicon. The claims differ from Thebault et al as discussed above because Thebault does not specify if the SiC fibers are amorphous. However, it would have been obvious to one of ordinary skill in the art to modify Thebault in view of Landwehr in order to use the SiC fiber types taught therein, because Landwehr teaches a similar fiber-reinforced ceramic matrix composite, and teaches that SiC fibers used therein may be crystalline or amorphous (see paragraph 0011). This teaching would indicate to a skilled artisan that the choice of amorphous SiC fibers would be a matter of choosing and equivalent fiber type to achieve equivalent and expected results, and that the decision could be made on the basis of product availability/price and property optimization. Each further limitation of instant claims 3-4 is therefore met by the teachings of Thebault in view of Landwehr, and the claims are obvious and not patentably distinct over the prior art of record. 
Regarding claims 7-8, Thebault et al teaches that the silicon alloy can be a binary alloy with titanium (see claim 11). Selection of titanium by one of ordinary skill in the art from the small and finite list of alloys presented by Thebault would be a matter of routine optimization and experimentation. As such, each limitation of instant claims 5-6 is met by the teachings of Thebault, and the claims are obvious and not patentably distinct over the prior art of record.
12.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over McMurtry et al (US 5296311) in view of Thebault et al (US 7736554).
	Regarding claim 11, the claim differs from McMurtry et al as applied above because McMurtry does not teach that the infiltrated silicon is a binary silicon alloy. However, it would have been obvious to one of ordinary skill in the art to modify McMurtry in view of Thebault et al in order to use such a binary silicon alloy as the melt infiltrating material, because Thebault teaches a process of producing a similarly composed SiC fiber-reinforced SiC matrix composite, and teaches densification via melt infiltration of a binary alloy. Thebault teaches infiltration with binary alloys such as those of Si-Ti (see claim 11). This teaching would have provided one of ordinary skill in the art with motivation to also use such an alloy with the McMurtry infiltration step for the advantageous benefits of melting point optimization. One would have had a reasonable expectation of success in the modification because McMurtry and Thebault are drawn to processes for producing the same type of composite materials through similar melt infiltration steps. Each limitation of instant claim 11 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
13.	Claims 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMurtry et al (US 5296311) in view of Thebault et al (US 7736554) and Landwehr (US 2016/0159698).
	Regarding claim 10, the claim differs from McMurtry et al as applied above because McMurtry does not teach that the infiltrated silicon is a binary silicon alloy. However, it would have been obvious to one of ordinary skill in the art to modify McMurtry in view of Thebault et al in order to use such a binary silicon alloy as the melt infiltrating material, because Thebault teaches a process of producing a similarly composed SiC fiber-reinforced SiC matrix composite, and teaches densification via melt infiltration of a binary alloy. Thebault teaches infiltration with binary alloys such as those of Si-Ti (see claim 11). This teaching would have provided one of ordinary skill in the art with motivation to also use such an alloy with the McMurtry infiltration step for the advantageous benefits of melting point optimization. One would have had a reasonable expectation of success in the modification because McMurtry and Thebault are drawn to processes for producing the same type of composite materials through similar melt infiltration steps.
	Claim 10 differs further from McMurtry et al because McMurtry does not teach amorphous SiC fibers as those used in the composite material. However, it would have been obvious to one of ordinary skill in the art to modify McMurtry in view of Landwehr in order to use the SiC fiber types taught therein, because Landwehr teaches a similar fiber-reinforced ceramic matrix composite, and teaches that SiC fibers used therein may be crystalline or amorphous (see paragraph 0011). This teaching would indicate to a skilled artisan that the choice of amorphous SiC fibers would be a matter of choosing and equivalent fiber type to achieve equivalent and expected results, and that the decision could be made on the basis of product availability/price and property optimization. Each further limitation of instant claim 10 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 12 Thebault et al teaches that the silicon alloy can be a binary alloy with titanium (see claim 11). Selection of titanium by one of ordinary skill in the art from the small and finite list of alloys presented by Thebault would be a matter of routine optimization and experimentation. As such, each limitation of instant claim 12 is met by the teachings of Thebault, and the claim is obvious and not patentably distinct over the prior art of record.
Conclusion
14.	No claim is allowed.
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW25 March 2022